         Case 1:21-cv-00722-JPO Document 18 Filed 03/29/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


MONROE COUNTY EMPLOYEES’                 Case No. 1:21-cv-00722-JPO
RETIREMENT SYSTEM, Individually and on
Behalf of All Others Similarly Situated, NOTICE OF MOTION OF NUGGEHALLI
                                         BALMUKUND NANDKUMAR FOR
                              Plaintiff, CONSOLIDATION, APPOINTMENT AS
                                         LEAD PLAINTIFF, AND APPROVAL OF
       vs.                               LEAD COUNSEL

ASTRAZENECA PLC, PASCAL SORIOT,
MARC DUNOYER and MENELAS
PANGALOS,

                              Defendants.


VLADIMIR ZHUKOV, Individually and             Case No. 1:21-cv-00825-JPO
on Behalf of All Others Similarly Situated,

                              Plaintiff,

                      v.

ASTRAZENECA PLC, PASCAL
SORIOT, MARC DUNOYER, and
MENELAS PANGALOS,

                              Defendants.
         Case 1:21-cv-00722-JPO Document 18 Filed 03/29/21 Page 2 of 3




TO: ALL PARTIES AND THEIR COUNSEL OF RECORD

       PLEASE TAKE NOTICE that Nuggehalli Balmukund Nandkumar (a/k/a Nand Kumar)

(“Nandkumar”), by and through his counsel, will and does hereby move this Court, pursuant to

Section 21D(a)(3) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3), as amended

by the Private Securities Litigation Reform Act of 1995, and Federal Rule of Civil Procedure 42,

for an Order: (1) consolidating the above-captioned related actions; (2) appointing Nandkumar as

Lead Plaintiff on behalf of a class consisting of all persons and entities other than the above-

captioned defendants that purchased or otherwise acquired AstraZeneca plc securities between

May 21, 2020 and November 20, 2020, both dates inclusive (the “Class”); and (3) approving

proposed Lead Plaintiff’s selection of Pomerantz LLP as Lead Counsel for the Class.

Dated: March 29, 2021                       Respectfully submitted,

                                            POMERANTZ LLP

                                            /s/ J. Alexander Hood II
                                            J. Alexander Hood II
                                            Jeremy A. Lieberman
                                            James M. LoPiano
                                            600 Third Avenue
                                            New York, New York 10016
                                            Telephone: (212) 661-1100
                                            Facsimile: (212) 661-8665
                                            ahood@pomlaw.com
                                            jalieberman@pomlaw.com
                                            jlopiano@pomlaw.com

                                            POMERANTZ LLP
                                            Patrick V. Dahlstrom
                                            10 South LaSalle Street, Suite 3505
                                            Chicago, Illinois 60603
                                            Telephone: (312) 377-1181
                                            Facsimile: (312) 377-1184
                                            pdahlstrom@pomlaw.com

                                            Counsel for Nuggehalli Balmukund Nandkumar and
                                            Proposed Lead Counsel for the Class



                                               1
Case 1:21-cv-00722-JPO Document 18 Filed 03/29/21 Page 3 of 3




                           PORTNOY LAW FIRM
                           Lesley F. Portnoy, Esq.
                           1800 Century Park East, Suite 600
                           Los Angeles, California 90067
                           Telephone: (310) 692-8883
                           lesley@portnoylaw.com

                           Additional Counsel for Nuggehalli Balmukund
                           Nandkumar




                              2
